 

 

 

 

 

 

 

 

 

[UsDs SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK .
DOC #: _—
JOSE JOAQUIN RAMIREZ, DATE FILED: [0 L =
Petitioner, 18-ev-6610 (JGR)
- against - MEMORANDUM OPINION
AND ORDER

WARDEN,

Respondent.

 

JOHN G. KOELTL, District Judge:

The petitioner, Jose Joaquin Ramirez, moves the Court for
reconsideration of this Court’s decision denying the defendant’s
petition pursuant to 28 U.S.C. § 2241 for a writ of habeas

corpus. The petitioner also seeks an extension of time to file a

 

notice of appeal.
I.

Reconsideration is an extraordinary remedy and should only
be granted where the moving party demonstrates “an intervening
change in controlling law, the availability of new evidence, or
the need to correct a clear error or prevent manifest

injustice.” Schoolcraft v. City of New York, 298 F.R.D. 134, 136

 

(S.D.N.Y¥. 2014); United States v. Alvarez-—Estevez, No. 13 CR.

 

380 (JEK), 2014 WL 12681364, at *1 ({(S.D.N.Y. Nov. 6, 2014}.
The petitioner has failed to make the necessary showing.
“Younger abstention is appropriate when: (1) there is an ongoing

state proceeding; (2) an important state interest is implicated;

 
and (3) the plaintiff has an avenue open for review of

constitutional claims in the state court.” Hansel v. Town Court

 

for Town of Springfield, N.Y¥., 56 F.3d 391, 393 (2d Cir. 1995).

 

Abstention under Younger is still appropriate, because the state
criminal proceeding against the petitioner is still pending, the
state continues to have an important interest in the ongoing
prosecution, and the petitioner may still raise constitutional
claims in the state proceeding, and if necessary, on appeal from
any conviction. The petitioner has not offered any new evidence
of “extraordinary circumstances that render the state court
incapable of fairly and fully adjudicating the federal issues

before it.” See Kugler v. Helifant, 421 U.S. 117, 124 (1975).

 

Such extraordinary circumstances must show a “pressing need for
immediate federal equitable relief, [and] not merely in the
sense of presenting a highly unusual factual situation.” Id. at
125.1 Therefore, the petitioner’s motion for reconsideration is
denied.
Ir.

With respect to this decision and the Court’s decision on

September 12, 2019 (Dkt. No. 51), because the petitioner has not

made a substantial showing of the denial of a constitutional

 

i The petitioner clarifies that a claim for money damages was never made in
this case. Pet.’s Mot. @ 55, It is clear that the relief that the petitioner
does seek is contrary to Younger, because any such relief would interfere
with an ongoing state criminal proceeding.

2
right, a certificate of appealability will not issue. See 28
U.S.C, § 2253. The Court certifies under 28 U.S.C. § 1915 (a) (3)
that any appeal from this order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

 

of an appeal. See Coppedge v. United States, 3609 U.S. 438, 444-

 

45 (1962).

The petitioner has the right to apply for relief in the
Second Circuit Court of Appeals. However, the motion to extend
time to file a notice of appeal is denied, because the Court has
found that there is no good faith basis for an appeal.

CONCLUSION

The Court has considered all of the arguments raised by the
petitioner. To the extent not specificaliy addressed, the
arguments are either moot or without merit.

For the reasons explained above, the motions for
reconsideration and for extension of time to file a notice of
appeal are denied.

The Clerk is directed to enter judgment dismissing this
case. The Clerk is also directed to close all pending motions
and to close this case.
80 ORDERED.

Dated: New York, New York MD,

September 30, 2019
John G. Koeltl

United States District Judge

 

 
